PER CURIAM:
Young Bok Song appeals the district court’s order denying his motion to continue and to compel the U.S. Marshal to locate and serve Rivera. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Song v. Welch, No. 5:09-cv-00072-D (E.D.N.C. Jan. 13, 2011). We deny. Song’s motion to place the appeal in abeyance pending his review of his informal opening brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.